DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive.
Applicant argument:
Claim 91 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39/2 of U.S. Patent No. 9,503,163 B2 and claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/1 of U.S. Patent No. 9,496,930 B2. Because this is a provisional rejection, Applicant respectfully submits that filing a Terminal Disclaimer is not presently necessary, and that a Terminal Disclaimer may be filed if necessary, at the appropriate time, e.g., if and when the obviousness type double patenting rejection is the only remaining rejection in this application. See MPEP § 804(1)(B)(1). At a minimum, the rejection is moot in view of the amendments made herein.
Examiner’s response:
In review of the new claims filed on 10/18/2022, Double Patenting issue still exist between newly filed claim 92 with respect to claim 3/1 of US Patent 9,496,930 B2, and newly filed claim 111 with respect to claim 38/2 of US Patent 9,503,163 B2.  Since no terminal disclaimer has been filed against US patent 9,496,903 B2 and 9,503,163 B2, the Double Patenting rejection of claims 92 and 111 is made as following.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 111 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39/2 of U.S. Patent No. 9,503,163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,503,163 B2
111
A method, comprising: 
at a switched network including at least one wireless cell having: 
a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first antennas, 

at least one first radio communicatively coupled to the first antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second antennas, 

at least one second radio communicatively coupled to the second antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO- capable system component: 








identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of a first transmission in connection with at least one of: 
multiple of the first antennas of the first MIMO-capable system component, or multiple of the second antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 

transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component.
39/2
A system, comprising: 


a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first directional antennas that are spatially diverse, 
at least one first radio communicatively coupled to the first directional antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second directional antennas that are spatially diverse, 
at least one second radio communicatively coupled to the second directional antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO-capable system component; 
said third circuitry operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with a first transmission to a first MIMO-capable portable wireless device; 
said system operable for: 
identifying information that is a function of an interference in connection with the first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of the first transmission in connection with at least one of: 
multiple of the first directional antennas of the first MIMO-capable system component, or multiple of the second directional antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 
transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component.
The system of claim 2, wherein the system is operable such that the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is a function of a measurement performed by the first MIMO-capable portable wireless device.


Regarding clam 111:
Claim 39/2 of US Patent 9,503,163 B2 discloses all subject matter of claim 111 as shown in the above comparison, therefore, claim 39/2 of US Patent 9,503,163 B2 anticipated claim 111.

Claim 92 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/1 of U.S. Patent No. 9,496,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,496,930 B2
92
A method, comprising: 
at a cellular network including: 



a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission point having: 
a plurality of first antennas, 

at least one first radio in communication with the first antennas, and 
first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 

at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second circuitry of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability, 

such that the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability cooperates with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with a first transmission to a first multiple-input-multiple- output (MIMO)-capable portable wireless device: 



receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple- output (MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information; and 

transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.
3/1
A system, comprising: 
a single wireless station configured to operate in a packet-switched cellular network, the single wireless station including: 
a first transmission point with a multiple-input-multiple-output ( MIMO) capability, the first transmission point having: 
a plurality of first directional antennas, 
at least one first radio in communication with the first directional antennas, and 
first circuitry in communication with the at least one first radio; 
a second transmission point with a multiple-input-multiple-output ( MIMO) capability, the second transmission point having: 
a plurality of second directional antennas, 
at least one second radio in communication with the second directional antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first transmission point with the multiple-input-multiple-output ( MIMO) capability and the second circuitry of the second transmission point with the multiple-input-multiple-output ( MIMO) capability; 
said single wireless station configured such that the first transmission point with the multiple-input-multiple-output ( MIMO) capability cooperates with the second transmission point with the multiple-input-multiple-output ( MIMO) capability in connection with a first transmission to a first multiple-input-multiple-output ( MIMO)-capable portable wireless device, for improving the first transmission; 
said single wireless station configured for: 
receiving first information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on a measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 



receiving second information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 



altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output ( MIMO)-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability.
The system of claim 1, wherein the system is configured such that the first information is identified by enabling at least one of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and measuring an ability of the at least one first directional antenna of the first transmission point with the multiple-input-multiple-output (MIMO) capability to communicate with the first multiple-input-multiple-output (MIMO)-capable portable wireless device.


Regarding claim 92:
Claim 3/1 of US Patent 9,496,930 B2 discloses all subject matter of claim 72, except explicitly disclose the second information is in connection with the second wireless cell transmission point with the MIMO capability.
However, claim 1 of US Patent 9,496,930 B2 discloses “altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information”.  Since claim 3 of US Patent 9,496,930 B2 further discloses that the first information is in connection with the first transmission point, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the second information is in connection with the second transmission point for altering at least one aspect of the first transmission in connection with at least one of the multiple of the second directional antenna of the second transmission point, thus satisfied the claimed limitation for the benefit of reducing interference and improve signal integrity of the first transmission.

Allowable Subject Matter
Claims 93-110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lastinger et al. (US 9,584,197 B2) discloses methods and apparatus for overlapping MIMO physical sectors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/22/2022